The plaintiff vacated the family residence on or about May 9, 1997, and removed many items of furniture and furnishings at that time. The defendant, by this motion, seeks to have those items returned to the family residence. A list of the items removed has been introduced as defendant's Exhibit One. The court orders that all items shown on defendant's Exhibit One under the category of "MCW" do not have to be returned to the family residence at this time. The court further orders that all items under the category of "her dressing room" do not have to be returned to the family residence at this time. The court orders that the treadmill does not have to be returned to the family residence at this time.
All remaining items are to be returned by the plaintiff to the family residence at her expense by January 15, 1998.
All items removed by the defendant from the family residence are to be returned by him to the family residence by January 15, 1998.
Axelrod, J.